 

 

10

il

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF IOWA

RECEIVED AUG 04 2019

 

Michael Miles Lindsay,
PLAINTIFF[S]

VS.

Nicoie Francis, Advanced Registered Nurse
Practitioner IMCC
Stephanie Schmidt, Registered Nurse IMCC
First Name Unknown (lane Doe),Pharmacist IMCC
First Name Unknown (John Doe}, Physician IMCC
First Name Unknown (Jane Doe-1), Registered
Nurse IMCC
First Name Unknown (Jane Doe-2), Registered
Nurse IMCC
Danie! Forbes, Correctional Officer IMCC
Franklin Selden, Correctional Officer IMCC
Individually and in there Official Capacity,
DEFENDANT(S]

 

 

Re: Case No. 1:19-cv-00029-LTS-KEM

AMENDED COMPLAINT

  
 
 
 
 
 
 
 
 
 

 

 

 

Comes now, the plaintiff pro se w DU

against the defendants.

    

answer for the following complaint

 

 

 
 

 

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

29

30

31

32

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

1. JURISDICTION & VENUE

a) This is a civil action authorized by 42 U.S.C, Section 1983 to redress the
deprivation, under color of state law, of rights secured by the constitution of the United States.

The court has jurisdiction under 28 U.S.C Section 1331 and 1343 (a) (3, 4). Plaintiff seeks

    
 
  
 
    
  
  
   

declaratory relief pursuant to 28 U.S.C. Section 2201 and 2202. Plaintiff's claims fo
relief are authorized by 28 U.S.C. Section 3283 & 2284 and Rule 65 of the Fe

Procedure. Plaintiffs’ Plaintiff also seeks Monetary Compensation |

occurred.

a) Plaintiff, Mich
prisoner of the state of lowa:in

currently confined in

unsure of some of the defendant's names as a result of lack of cooperation from the

Department of Corrections staff and limited funds.

a) Defendant, Nicole Francis is the advanced registered nurse practitioner (ARNP}
of lowa Department of Corrections who at all times mentioned in this complaint was employed at

lowa Medical Classification Center in Coralville, lowa.

 

 

 

 

 
 

 

33

34

35

36

37

38

39

40

41

42

43

44

45

46

47

48

49

50

51

52

53

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

b) Defendant, Stephanie Schmidt is the Registered Nurse (RN) of the lowa
Department of Corrections who at all times mentioned in this complaint was employed at lowa

Medical Classification Center in Coralville, lowa

c) Defendant, First Name Unknown Wane Doe) is the Pharmacist of the lowa

Department of Corrections who at all times mentioned in this complaint was empl

Medical Classification Center in Coralville, lowa.

 

assigned.at lowa medical Classification Center in Coralville, lowa.

    
 

h} ‘Defendant, Franklin Selden Is a Correctional Officer (CO) of the lowa
Department of Corrections who at all times mentioned in this complaint held the rank of

Sergeant and was assigned at lowa Medical Classification Center in Coralville, lowa.

 

 

 
 

 

54

55

56

57

58

59

60

61

62

63

64

65

66

67

68

69

70

71

72

73

74

75

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

- Each defendant is sued individually and in his/her official capacity. At all times

mentioned in this complaint each defendant acted under the color of state law.

IV. FACTS

a) On 10-26-2018 plaintiff Lindsay was incarcerated in the lowa Department of

Corrections at lowa Medical Classification Center (IMCC} in Coralville, lowa. Also On'10-26-2018

 
   

defendant Nicole Francis (ARNP} interviewed plaintiff Lindsay and establishe

 

plaintiff. Upon what defendant Nicole Francis told the plaintiff she eviewed his pas and current

medical and mental health history, infectious disease and immunization status In:order to

 

day {11-6-2018) until ould see a doctor to have his insulin order renewed as one was not

  

available at that'time. This is a violation of Institutional Policy Chapter 6. Health Services/sub
chapter. Administration/Subject. Administration Organization of Health Services #6.Medical
Staff/section-c “Develop medical treatment plans and initiate therapy and monitoring of

interventions, including ordering and renewing medication” and section-g” Provide 24/7 onsite

 

 

 
 

 

 

76

77

78

73

80

81

82

83

84

85

86

87

88

89

90

91

92

93

94

95

96

97

98

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF jOWA

or on call physician services”. Plaintiff Lindsay returned to his assigned unit without proper and

adequate medical attention.

c) On 11-5-2018 at approximately 10:20 a.m. plaintiff Lindsay went to his next
scheduled blood sugar/insulin administration line where his blood sugar upon rechecking had

increased leaving plaintiff Lindsay in need of his short acting/regular insulin. Defendant FNU

   
    
   
    
  
 
 
 

{Jane Doe-1) again told plaintiff Lindsay that there were no orders for insulin

Lindsay would have to wait till the following day {11-6-2018}. This is a viglatio

 

Policy Chapter 6. Health Services/sub chapter. Administration/Sub} t. Admini
Organization of Health Services #6.Medical Staff/section-c “De

and initiate therapy and monitoring of interventions, including

   

ne plaintiff Lindsay in need of his short acting/regular
nt First Name Unknown (Jane Doe-2) told plaintiff Lindsay that there
and that plaintiff Lindsay needed to wait till the following day (11-
is a violation of Institutional Policy Chapter 6. Health Services/sub chapter.
Administration/Subject. Administration Organization of Health Services #6.Medical
Staff/section-c “Develop medical treatment plans and initiate therapy and monitoring of

interventions, including ordering and renewing medication” and/section-g.” Provide 24/7 onsite

or on call physician services”. Plaintiff Lindsay informed appropriate staff that he needed his

 

 

 
 

 

99

100

103

102

103

104

105

106

107

108

109

110

111

112

113

114

115

116

117

118

119

120

121

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

medication but was dismissed and told to return to his assigned living unit leaving plaintiff

Lindsay without his short acting/regular insulin.

e} On 11-5-2018 at approximately 9:30 p.m. plaintiff Lindsay went to his last

scheduled blood sugar/insulin administration line for the day. Plaintiff Lindsay checked his blood

sugar which by this time was over 500 as a result of lack of proper medication/treatment.

    

Doe) to get appropriate orders for short acting/regular insulin. The rder fc

 

defendant First Name Unknown (John Doe) was believed to be dangerou to plaintiff Lindsay’s

 

unknown time during the night plaintiff Lindsay suffered from a seizure due to lack of proper

insulin dosing throughout the day and night of 11-5-2018. Two ceilmates of plaintiff Lindsay’s
{Dylan Mennenga/Ronald Moore) upon information and belief are credited for saving his life as

they heard him screaming during the seizure and went to get appropriate staff. During the

 

 

 
 

 

122

123

124

125

126

127

128

129

130

131

132

133

134

135

136

137

138

139

140

141

142

143

144

145

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

above incident defendant[s] Daniel Forbes and defendant Franklin Selden are said upon
information and belief to have been laughing and joking with each other stating that the plaintiff
was “dead” and that “he didn’t make it”, This behavior shows malicious negligence on the part

of security staff. As a result of the seizure plaintiff Lindsay suffered multiple injuries including

“severe oral trauma” as he bit his tongue during the seizure and upon information and belief, a

   
 

defendan First Name Unknown { Jane Doe-2) and that he was to either take it or not. Plaintiff
Lindsay asked to see the order and visually seen the order defendant First Name Unknown (
John-Doe-1) had ordered which was 14 units of short acting (regular) insulin. Plaintiff Lindsay
took the insulin and returned to his unit. At approximately 10:00 p.m. defendant First Name

Unknown ( Jane Doe-2} Showed up to plaintiff Lindsay’s unit and asked him if he felt ok and to

inform Lindsay that there was a mistake and that he had received too much insulin ( 3 times

 

 

 
 

 

146

147

148

149

150

151

152

153

154

155

156

157

158

159

160

161

162

163

164

165

166

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

original amount). It is the pharmacists’ responsibility per [DOC policy and procedure ( HSP-101-
9) to provide a mechanism to identify medication errors, trending and resolution of issues
through quality improvement initiatives. Plaintiff Lindsay was deprived of sleep on top of
emotional duress as this has now happened on multiple occasions and could have been
prevented. He was constantly woken up during the night to check his sugars, he told the nurse it

was too much insulin.

 
     

V.EXHAUSTION OF LEGAL REMEDIE

 

   

a} The plaintiff has filed multiple grievances dated 11/26/2018 and. is exhausted

his legal requirements under the P.L.R.A. for the informati f th honorable judge residing in

 
    
  
 

this case. Which if needed can be sent to the jud mmary judgment if and

 

 

when filed by the defendants.

indifference and a due process violations under the 8" and 14° amendment to the United States

   

Constitution:

c) The plaintiff has no plain, adequate or complete remedy at law to redress the
wrongs described herein. Plaintiff has been and will continue to be irreparably injured by the

defendants unless the court grants the declaratory and injunctive relief which the plaintiff seeks.

 

 

 
 

 

167

168

169

170

171

172

173

174

175

176

177

178

179

180

181

182

183
184
185
186
187

188
189

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

VILPRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully prays that this court enter judgment granting plaintiff:

a) A declaration that the acts and omissions described herein violated plaintiff's

rights under the Constitution and laws of the United States.

 

b) A preliminary and permanent injunction ordering defendants.Nicole Francis,

 

Advanced Registered Nurse Practitioner IMCC, Stephanie Schm t, Registered

 

Dated:

 

Michael Miles Lindsay
lowa Medical Classification Center
2700 Coral Ridge Ave.
Coralville, lowa 50501

 

 

 
 

 

190
191
192

193

194
195

196

197

198

199

200

201
202

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

VERIFICATION

- | have read the foregoing complaint and hereby verify that the matters alleged therein

are true, except as to matters alleged on information and belief, and, as to those,.{-believe them

  
 
 
    
   

to be true. | certify under penalty of perjury that the foregoing is true and co|

Executed at Coralville, lowa on July 23, 2019,

by

Signature
Michael Miles Lindsay

My chl PM.

   

10

 

 

 

 
 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF IOWA

i RECEIVED AUG 01 2019

 

 

Michael Miles Lindsay,
Plaintifffs],

VS.

Nicole Francis, Advanced Registered Nurse
Practitioner MCC
Stephanie Schmidt, Registered Nurse IMCC
First Name Unknown (Jane Doe-1),Pharmacist IMCC
First Name Unknown (John Doe-1)}, Physician IMCC
First Name Unknown {Jane Doe-2), Registered Nurse
Imcc
First Name Unknown (Jane Doe-3}, Registered Nurse
IMCC
Daniel Forbes, Correctional Officer IMCC
Franklin Stedson, Correctional Officer IMCC
Defendant[s],

Case No, 1:19-cv-00029-LTS-KEM

 
 
 
 
 
 
 
 
 
 
 

 

 

 

 

   

TO THE ABOVE-NAMED DEFENDANT! S]:

 

 

Date:

 

 

x Mill Mh. iby

Michael Miles Lindsay

 

 

 
 

WHCHAEL LINDSAY 4 L15304
i imcee
2200 Cormac RIDUE RD.

© CoRALNILLE , IA
LH |

 

oA

Hy | SEV Ey AN c se Bay 2.
CEDAR RAPIDS, iA
524 0\—-Z10|

Ler pl

eb sWebghdallbdele dt dad bbb Uitte

1 mo
